EXHIBIT3.2 BY-LAWS OF CENTURYTOUCH LTD, INC ARTICLE I STOCKHOLDERS SECTION 1.1 ANNUAL MEETINGS. An annual meeting of stockholders shall beheld for the election of Directors at such date, time and place either within orwithout the State of Nevada as may be designated by the Board of Directors from time to time. Any other proper business may be transacted at the annualmeeting. SECTION 1.2 SPECIAL MEETINGS. Special meetings of stockholders may becalled at any time by the Chairman of the Board, if any, the Vice Chairman ofthe Board, if any, or the President to be held at such date, time and placeeither within or without the State of Delaware as may be stated in the notice ofthe meeting. A special meeting of stockholders shall be called by the Secretaryupon the written request, stating the purpose of the meeting, of stockholderswho together own of record a majority of the outstanding shares of each class ofstock entitled to vote at such meeting. SECTION 1.3 NOTICE OF MEETINGS. Whenever stockholders are required orpermitted to take any action at a meeting, a written notice of the meeting shallbe given which shall state the place, date and hour of the meeting, and, in thecase of a special meeting, the purpose or purposes for which the meeting iscalled. Unless otherwise provided by law, the written notice of any meetingshall be given not less than ten nor more than sixty days before the date of themeeting to each stockholder entitled to vote at such meeting. If mailed, suchnotice shall be deemed to be given when deposited in the United States mail,postage prepaid, directed to the stockholder at such stockholder's address as itappears on the records of the Corporation. SECTION 1.4 ADJOURNMENTS. Any meeting of stockholders, annual orspecial, may adjourn from time to time to reconvene at the same or some otherplace, and notice need not be given of any such adjourned meeting if the timeand place thereof are announced at the meeting at which the adjournment istaken. At the adjourned meeting the Corporation may transact any business whichmight have been transacted at the original meeting. If the adjournment is formore than thirty days, or if after the adjournment a new record date is fixedfor the adjourned meeting, a notice of the adjourned meeting shall be given toeach stockholder of record entitled to vote at the meeting. SECTION 1.5 QUORUM. At each meeting of stockholders, except whereotherwise provided by law or the certificate of incorporation or these by-laws,the holders of a majority of the outstanding shares of each class of stock entitled to vote at the meeting, present in person or represented by proxy,shall constitute a quorum. For purposes of the foregoing, two or more classes orseries of stock shall be considered a single class if the holders thereof areentitled to vote together as a single class at the meeting. In the absence of aquorum the stockholders so present may, by majority vote, adjourn the meetingfrom time to time in the manner provided by Section 1.4 of these by-laws until aquorum shall attend. Shares of its own capital stock belonging on the recorddate for the meeting to the Corporation or to another corporation, if a majorityof the shares entitled to vote in the election of directors of such othercorporation is held, directly or indirectly, by the Corporation, shall neitherbe entitled to vote nor be counted for quorum purposes; provided, however, thatthe foregoing shall not limit the right of the Corporation to vote stock,including but not limited to its own stock, held by it in a fiduciary capacity. SECTION 1.6 ORGANIZATION. Meetings of stockholders shall be presidedover by the Chairman of the Board, if any, or in the absence of the Chairman ofthe Board by the Vice Chairman of the Board, if any, or in the absence of theVice Chairman of the Board by the President, or in the absence of the Presidentby a Vice President, or in the absence of the foregoing persons by a chairmandesignated by the Board of Directors, or in the absence of such designation by achairman chosen at the meeting. The Secretary, or in the absence of theSecretary an Assistant Secretary, shall act as secretary of the meeting, but inthe absence of the Secretary and any Assistant Secretary the chairman of themeeting may appoint any person to act as secretary of the meeting. SECTION 1.7 VOTING; PROXIES. Unless otherwise provided in thecertificate of incorporation, each stockholder entitled to vote at any meetingof stockholders shall be entitled to one vote for each share of stock held by such stockholder which has voting power upon the matter in question. If thecertificate of incorporation provides for more or less than one vote for anyshare on any matter, every reference in these by-laws to a majority or otherproportion of stock shall refer to such majority or other proportion of thevotes of such stock. Each stockholder entitled to vote at a meeting ofstockholders or to express consent or dissent to corporate action in writingwithout a meeting may authorize another person or persons to act for suchstockholder by proxy, but no such proxy shall be voted or acted upon after threeyears from its date, unless the proxy provides for a longer period. A dulyexecuted proxy shall be irrevocable if it states that it is irrevocable and if,and only as long as, it is coupled with an interest sufficient in law to supportan irrevocable power. A stockholder may revoke any proxy which is notirrevocable by attending the meeting and voting in person or by filing aninstrument in writing revoking the proxy or another duly executed proxy bearinga later date with the Secretary of the Corporation. Voting at meetings ofstockholders need not be by written ballot and need not be conducted byinspectors unless the holders of a majority of the outstanding shares of allclasses of stock entitled to vote thereon present in person or by proxy at suchmeeting shall so determine. At all meetings of stockholders for the election of directors a plurality of the votes cast shall be sufficient to elect. Withrespect to other matters, unless otherwise provided by law or by the certificateof incorporation or these by-laws, the affirmative vote of the holders of a majority of the shares of all classes of stock present in person or representedby proxy at the meeting and entitled to vote on the subject matter shall be the act of the stockholders, provided that (except as otherwise required by law orby the certificate of incorporation) the Board of Directors may require a largervote upon any such matter. Where a separate vote by class is required, theaffirmative vote of the holders of a majority of the shares of each classpresent in person or represented by proxy at the meeting shall be the act ofsuch class, except as otherwise provided by law or by the certificate ofincorporation or these by-laws. 2 SECTION 1.8 FIXING DATE FOR DETERMINATION OF STOCKHOLDERS OF RECORD. Inorder that the Corporation may determine the stockholders entitled to notice ofor to vote at any meeting of stockholders or any adjournment thereof, or toexpress consent to corporate action in writing without a meeting, or entitled toreceive payment of any dividend or other distribution or allotment of anyrights, or entitled to exercise any rights in respect of any change, conversionor exchange of stock or for the purpose of any other lawful action, the Board ofDirectors may fix, in advance, a record date, which shall not be more than sixtynor less than ten days before the date of such meeting, nor more than sixty daysprior to any other action. If no record date is fixed: (1) the record date for determining stockholders entitled to notice of or to vote at a meeting ofstockholders shall be at the close of business on the day next preceding the dayon which notice is given, or, if notice is waived, at the close of business onthe day next preceding the day on which the meeting is held; (2) the record datefor determining stockholders entitled to express consent to corporate action inwriting without a meeting, when no prior action by the Board is necessary, shallbe the day on which the first written consent is expressed; and (3) the recorddate for determining stockholders for any other purpose shall be at the close ofbusiness on the day on which the Board adopts the resolution relating thereto. Adetermination of stockholders of record entitled to notice of or to vote at ameeting of stockholders shall apply to any adjournment of the meeting; provided however, that the Board may fix a new record date for the adjourned meeting. SECTION 1.9 LIST OF STOCKHOLDERS ENTITLED TO VOTE. The Secretary shallprepare and make, at least ten days before every meeting of stockholders, acomplete list of the stockholders entitled to vote at the meeting, arranged inalphabetical order, and showing the address of each stockholder and the numberof shares registered in the name of each stockholder. Such list shall be open tothe examination of any stockholder, for any purpose germane to the meeting,during ordinary business hours, for a period of at least ten days prior to themeeting, either at a place within the city where the meeting is to be held,which place shall be specified in the notice of the meeting, or, if not sospecified, at the place where the meeting is to be held. The list shall also beproduced and kept at the time and place of the meeting during the whole timethereof and may be inspected by any stockholder who is present. SECTION 1.10 CONSENT OF STOCKHOLDERS IN LIEU OF MEETING. Any actionrequired by law to be taken at any annual or special meeting of stockholders ofthe Corporation, or any action which may be taken at any annual or special meeting of such stockholders, may be taken without a meeting, without priornotice and without a vote, if a consent in writing, setting forth the action sotaken, shall be signed by the holders of outstanding stock having not less thanthe minimum number of votes that would be necessary to authorize or take suchaction at a meeting at which all shares entitled to vote thereon were presentand voted. Prompt notice of the taking of the corporate action without a meetingby less than unanimous written consent shall be given to those stockholders whohave not consented in writing. 3 ARTICLE II BOARD OF DIRECTORS SECTION 2.1 POWERS; NUMBER; QUALIFICATIONS. The business and affairs ofthe Corporation shall be managed by or under the direction of the Board ofDirectors, except as may be otherwise provided by law or in the certificate ofincorporation. The Board shall consist of one or more members, the numberthereof to be determined from time to time by the Board. Directors need not bestockholders. SECTION 2.2 ELECTION; TERM OF OFFICE; RESIGNATION; REMOVAL; VACANCIES. Each director shall hold office until the annual meeting of stockholders nextsucceeding his or her election and until his or her successor is elected andqualified or until his or her earlier resignation or removal. Any director mayresign at any time upon written notice to the Board of Directors or to thePresident or the Secretary of the Corporation. Such resignation shall takeeffect at the time specified therein, and unless otherwise specified therein noacceptance of such resignation shall be necessary to make it effective. Anydirector or the entire Board of Directors may be removed, with or without cause,by the holders of a majority of the shares then entitled to vote at an electionof directors; except that, if the certificate of incorporation provides forcumulative voting and less than the entire Board is to be removed, no directormay be removed without cause if the votes cast against his or her removal wouldbe sufficient to elect him or her if then cumulatively voted at an election ofthe entire Board, or, if there be classes of directors, at an election of theclass of directors of which he or she is a part. Whenever the holders of anyclass or series of stock are entitled to elect one or more directors by theprovisions of the certificate of incorporation, the provisions of the precedingsentence shall apply, in respect to the removal without cause of a director ordirectors so elected, to the vote of the holders of the outstanding shares ofthat class or series and not to the vote of the outstanding shares as a whole.Unless otherwise provided in the certificate of incorporation or these by-laws,vacancies and newly created directorships resulting from any increase in theauthorized number of directors elected by all of the stockholders having theright to vote as a single class or from any other cause may be filled by amajority of the directors then in office, although less than a quorum, or by thesole remaining director. Whenever the holders of any class or classes of stockor series thereof are entitled to elect one or more directors by the provisionsof the certificate of incorporation, vacancies and newly created directorships of such class or classes or series may be filled by a majority of the directorselected by such class or classes or series thereof then in office, or by thesole remaining director so elected. SECTION 2.3 REGULAR MEETINGS. Regular meetings of the Board ofDirectors may be held at such places within or without the State of Delaware andat such times as the Board may from time to time determine, and if so determinednotice thereof need not be given. SECTION 2.4 SPECIAL MEETINGS. Special meetings of the Board ofDirectors may be held at any time or place within or without the State ofDelaware whenever called by the Chairman of the Board, if any, by the ViceChairman of the Board, if any, by the President or by any two directors.Reasonable notice thereof shall be given by the person or persons calling themeeting. 4 SECTION 2.5 PARTICIPATION IN MEETINGS BY CONFERENCE TELEPHONEPERMITTED. Unless otherwise restricted by the certificate of incorporation orthese by-laws, members of the Board of Directors, or any committee designated bythe Board, may participate in a meeting of the Board or of such committee, asthe case may be, by means of conference telephone or similar communicationsequipment by means of which all persons participating in the meeting can heareach other, and participation in a meeting pursuant to this by-law shallconstitute presence in person at such meeting. SECTION 2.6 QUORUM; VOTE REQUIRED FOR ACTION. At all meetings of theBoard of Directors one-third of the entire Board shall constitute a quorum forthe transaction of business. The vote of a majority of the directors present ata meeting at which a quorum is present shall be the act of the Board unless thecertificate of incorporation or these by-laws shall require a vote of a greaternumber. In case at any meeting of the Board a quorum shall not be present, themembers of the Board present may adjourn the meeting from time to time until aquorum shall attend. SECTION 2.7 ORGANIZATION. Meetings of the Board of Directors shall bepresided over by the Chairman of the Board, if any, or in the absence of theChairman of the Board by the Vice Chairman of the Board, if any, or in theabsence of the Vice Chairman of the Board by the President, or in their absenceby a chairman chosen at the meeting. The Secretary, or in the absence of theSecretary an Assistant Secretary, shall act as secretary of the meeting, but inthe absence of the Secretary and any Assistant Secretary the chairman of themeeting may appoint any person to act as secretary of the meeting. SECTION 2.8 ACTION BY DIRECTORS WITHOUT A MEETING. Any action requiredor permitted to be taken at any meeting of the Board of Directors, or of anycommittee thereof, may be taken without a meeting if all members of the Board orof such committee, as the case may be, consent thereto in writing, and thewriting or writings are filed with the minutes of proceedings of the Board or committee. SECTION 2.9 COMPENSATION OF DIRECTORS. The Board of Directors shallhave the authority to fix the compensation of directors. ARTICLE III COMMITTEES SECTION 3.1 COMMITTEES. The Board of Directors may, by resolutionpassed by a majority of the whole Board, designate one or more committees, eachcommittee to consist of one or more of the directors of the Corporation. TheBoard may designate one or more directors as alternate members of any committee,who may replace any absent or disqualified member at any meeting of thecommittee. In the absence or disqualification of a member of a committee, themember or members thereof present at any meeting and not disqualified fromvoting, whether or not such member or members constitute a quorum, mayunanimously appoint another member of the Board to act at the meeting in placeof any such absent or disqualified member. Any such committee, to the extentprovided in the resolution of the Board, shall have and may exercise all thepowers and authority of the Board in the management of the business and affairsof the Corporation, and may authorize the seal of the Corporation to be affixedto all papers which may require it; but no such committee shall have power orauthority in reference to amending the certificate of incorporation, adopting anagreement of merger or consolidation, recommending to the stockholders the sale,lease or exchange of all or substantially all of the Corporation's property and assets, recommending to the stockholders a dissolution of the Corporation or arevocation of dissolution, removing or indemnifying directors or amending theseby-laws; and, unless the resolution expressly so provides, no such committeeshall have the power or authority to declare a dividend or to authorize theissuance of stock. 5 SECTION 3.2 COMMITTEE RULES. Unless the Board of Directors otherwiseprovides, each committee designated by the Board may adopt, amend and repealrules for the conduct of its business. In the absence of a provision by theBoard or a provision in the rules of such committee to the contrary, a majorityof the entire authorized number of members of such committee shall constitute aquorum for the transaction of business, the vote of a majority of the memberspresent at a meeting at the time of such vote if a quorum is then present shallbe the act of such committee, and in other respects each committee shall conductits business in the same manner as the Board conducts its business pursuant toArticle II of these by-laws. ARTICLE IV OFFICERS SECTION 4.1 OFFICERS; ELECTION. As soon as practicable after the annualmeeting of stockholders in each year, the Board of Directors shall elect aPresident and a Secretary, and it may, if it so determines, elect from among itsmembers a Chairman of the Board and a Vice Chairman of the Board. The Board mayalso elect one or more Vice Presidents, one or more Assistant Vice Presidents,one or more Assistant Secretaries, a Treasurer and one or more AssistantTreasurers and such other officers as the Board may deem desirable orappropriate and may give any of them such further designations or alternatetitles as it considers desirable. Any number of offices may be held by the sameperson. SECTION 4.2 TERM OF OFFICE; RESIGNATION; REMOVAL; VACANCIES. Except asotherwise provided in the resolution of the Board of Directors electing anyofficer, each officer shall hold office until the first meeting of the Boardafter the annual meeting of stockholders next succeeding his or her election,and until his or her successor is elected and qualified or until his or herearlier resignation or removal. Any officer may resign at any time upon writtennotice to the Board or to the President or the Secretary of the Corporation.Such resignation shall take effect at the time specified therein, and unlessotherwise specified therein no acceptance of such resignation shall be necessaryto make it effective. The Board may remove any officer with or without cause atany time. Any such removal shall be without prejudice to the contractual rightsof such officer, if any, with the Corporation, but the election of an officershall not of itself create contractual rights. Any vacancy occurring in anyoffice of the Corporation by death, resignation, removal or otherwise may befilled for the unexpired portion of the term by the Board at any regular orspecial meeting. SECTION 4.3 CHAIRMAN OF THE BOARD. The Chairman of the Board, if any,shall preside at all meetings of the Board of Directors and of the stockholdersat which he or she shall be present and shall have and may exercise such powersas may, from time to time, be assigned to him or her by the Board and as may beprovided by law. SECTION 4.4 VICE CHAIRMAN OF THE BOARD. In the absence of the Chairmanof the Board, the Vice Chairman of the Board, if any, shall preside at allmeetings of the Board of Directors and of the stockholders at which he or sheshall be present and shall have and may exercise such powers as may, from timeto time, be assigned to him or her by the Board and as may be provided by law. SECTION 4.5 PRESIDENT. In the absence of the Chairman of the Board andVice Chairman of the Board, the President shall preside at all meetings of theBoard of Directors and of the stockholders at which he or she shall be present. The President shall be the chief executive officer and shall have general chargeand supervision of the business of the Corporation and, in general, shallperform all duties incident to the office of president of a corporation and suchother duties as may, from time to time, be assigned to him or her by the Boardor as may be provided by law. 6 SECTION 4.6 VICE PRESIDENTS. The Vice President or Vice Presidents, atthe request or in the absence of the President or during the President'sinability to act, shall perform the duties of the President, and when so acting shall have the powers of the President. If there be more than one VicePresident, the Board of Directors may determine which one or more of the VicePresidents shall perform any of such duties; or if such determination is notmade by the Board, the President may make such determination; otherwise any ofthe Vice Presidents may perform any of such duties. The Vice President or VicePresidents shall have such other powers and shall perform such other duties asmay, from time to time, be assigned to him or her or them by the Board or thePresident or as may be provided by law. SECTION 4.7 SECRETARY. The Secretary shall have the duty to record theproceedings of the meetings of the stockholders, the Board of Directors and anycommittees in a book to be kept for that purpose, shall see that all notices are duly given in accordance with the provisions of these by-laws or as required bylaw, shall be custodian of the records of the Corporation, may affix thecorporate seal to any document the execution of which, on behalf of theCorporation, is duly authorized, and when so affixed may attest the same, and,in general, shall perform all duties incident to the office of secretary of acorporation and such other duties as may, from time to time, be assigned to himor her by the Board or the President or as may be provided by law. SECTION 4.8 TREASURER. The Treasurer shall have charge of and beresponsible for all funds, securities, receipts and disbursements of theCorporation and shall deposit or cause to be deposited, in the name of theCorporation, all moneys or other valuable effects in such banks, trust companiesor other depositories as shall, from time to time, be selected by or underauthority of the Board of Directors. If required by the Board, the Treasurershall give a bond for the faithful discharge of his or her duties, with suchsurety or sureties as the Board may determine. The Treasurer shall keep or causeto be kept full and accurate records of all receipts and disbursements in booksof the Corporation, shall render to the President and to the Board, wheneverrequested, an account of the financial condition of the Corporation, and, ingeneral, shall perform all the duties incident to the office of treasurer of acorporation and such other duties as may, from time to time, be assigned to himor her by the Board or the President or as may be provided by law. SECTION 4.9 OTHER OFFICERS. The other officers, if any, of theCorporation shall have such powers and duties in the management of theCorporation as shall be stated in a resolution of the Board of Directors whichis not inconsistent with these by-laws and, to the extent not so stated, asgenerally pertain to their respective offices, subject to the control of theBoard. The Board may require any officer, agent or employee to give security forthe faithful performance of his or her duties. 7 ARTICLE V STOCK SECTION 5.1 CERTIFICATES. Every holder of stock in the Corporationshall be entitled to have a certificate signed by or in the name of theCorporation by the Chairman or Vice Chairman of the Board of Directors, if any, or the President or a Vice President, and by the Treasurer or an AssistantTreasurer, or the Secretary or an Assistant Secretary, of the Corporation,certifying the number of shares owned by such holder in the Corporation. If suchcertificate is manually signed by one officer or manually countersigned by atransfer agent or by a registrar, any other signature on the certificate may bea facsimile. In case any officer, transfer agent or registrar who has signed orwhose facsimile signature has been placed upon a certificate shall have ceasedto be such officer, transfer agent or registrar before such certificate isissued, it may be issued by the Corporation with the same effect as if suchperson were such officer, transfer agent or registrar at the date of issue. SECTION 5.2 LOST, STOLEN OR DESTROYED STOCK CERTIFICATES; ISSUANCE OFNEW CERTIFICATES. The Corporation may issue a new certificate of stock in theplace of any certificate theretofore issued by it, alleged to have been lost,stolen or destroyed, and the Corporation may require the owner of the lost,stolen or destroyed certificate, or such owner's legal representative, to givethe Corporation a bond sufficient to indemnify it against any claim that may bemade against it on account of the alleged loss, theft or destruction of any suchcertificate or the issuance of such new certificate. ARTICLE VI MISCELLANEOUS SECTION 6.1 FISCAL YEAR. The fiscal year of the Corporation shall bedetermined by the Board of Directors. SECTION 6.2 SEAL. The Corporation may have a corporate seal which shallhave the name of the Corporation inscribed thereon and shall be in such form asmay be approved from time to time by the Board of Directors. The corporate sealmay be used by causing it or a facsimile thereof to be impressed or affixed orin any other manner reproduced. SECTION 6.3 WAIVER OF NOTICE OF MEETINGS OF STOCKHOLDERS, DIRECTORS ANDCOMMITTEES. Whenever notice is required to be given by law or under anyprovision of the certificate of incorporation or these by-laws, a written waiverthereof, signed by the person entitled to notice, whether before or after thetime stated therein, shall be deemed equivalent to notice. Attendance of aperson at a meeting shall constitute a waiver of notice of such meeting, exceptwhen the person attends a meeting for the express purpose of objecting, at thebeginning of the meeting, to the transaction of any business because the meetingis not lawfully called or convened. Neither the business to be transacted at,nor the purpose of, any regular or special meeting of the stockholders,directors, or members of a committee of directors need be specified in anywritten waiver of notice unless so required by the certificate of incorporationor these by-laws. 8 SECTION 6.4 INDEMNIFICATION OF DIRECTORS, OFFICERS AND EMPLOYEES. TheCorporation shall indemnify to the full extent authorized by law any person madeor threatened to be made a party to any action, suit or proceeding, whether criminal, civil, administrative or investigative, by reason of the fact thatsuch person or such person's testator or intestate is or was a director, officeror employee of the Corporation or serves or served at the request of theCorporation any other enterprise as a director, officer or employee. Forpurposes of this by-law, the term "Corporation" shall include any predecessor ofthe Corporation and any constituent corporation (including any constituent of aconstituent) absorbed by the Corporation in a consolidation or merger; the term"other enterprise" shall include any corporation, partnership, joint venture,trust or employee benefit plan; service "at the request of the Corporation"shall include service as a director, officer or employee of the Corporationwhich imposes duties on, or involves services by, such director, officer oremployee with respect to an employee benefit plan, its participants orbeneficiaries; any excise taxes assessed on a person with respect to an employeebenefit plan shall be deemed to be indemnifiable expenses; and action by aperson with respect to an employee benefit plan which such person reasonablybelieves to be in the interest of the participants and beneficiaries of suchplan shall be deemed to be action not opposed to the best interests of theCorporation. SECTION 6.5 INTERESTED DIRECTORS; QUORUM. No contract or transactionbetween the Corporation and one or more of its directors or officers, or betweenthe Corporation and any other corporation, partnership, association or otherorganization in which one or more of its directors or officers are directors orofficers, or have a financial interest, shall be void or voidable solely forthis reason, or solely because the director or officer is present at orparticipates in the meeting of the Board of Directors or committee thereof whichauthorizes the contract or transaction, or solely because his or her or theirvotes are counted for such purpose, if: (1) the material facts as to his or herrelationship or interest and as to the contract or transaction are disclosed orare known to the Board or the committee, and the Board or committee in goodfaith authorizes the contract or transaction by the affirmative votes of amajority of the disinterested directors, even though the disinterested directorsbe less than a quorum; or (2) the material facts as to his or her relationshipor interest and as to the contract or transaction are disclosed or are known tothe stockholders entitled to vote thereon, and the contract or transaction isspecifically approved in good faith by vote of the stockholders; or (3) thecontract or transaction is fair as to the Corporation as of the time it isauthorized, approved or ratified, by the Board, a committee thereof or thestockholders. Common or interested directors may be counted in determining thepresence of a quorum at a meeting of the Board or of a committee whichauthorizes the contract or transaction. SECTION 6.6 FORM OF RECORDS. Any records maintained by the Corporationin the regular course of its business, including its stock ledger, books ofaccount and minute books, may be kept on, or be in the form of, punch cards, nmagnetic tape, photographs, microphotographs or any other information storagedevice, provided that the records so kept can be converted into clearly legibleform within a reasonable time. The Corporation shall so convert any records sokept upon the request of any person entitled to inspect the same. SECTION 6.7 AMENDMENT OF BY-LAWS. These by-laws may be amended orrepealed, and new by-laws adopted, by the Board of Directors, but thestockholders entitled to vote may adopt additional by-laws and may amend orrepeal any by-law whether or not adopted by them. 9
